Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-11) and Species A (Figs. 1-14) in the reply filed on 2/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.
Claims 8 and 10-11 are withdrawn as being directed to Species C (Figs. 17-20) which includes the outer diameter of the radially outer portion of the C-shaped cross-section having grooves and different axial lengths between the radially outer portion and radially inner portion.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/30/2019 and 8/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. J. Weatherhead, Jr. (US 2,008,650 hereinafter “Weatherhead”). 
In regard to claim 1, Weatherhead discloses a crimp fitting comprising a monolithic and homogeneous female socket (Fig. 2, sleeve I is monolithic and a homogeneous socket) configured to receive and be crimped to an end portion of a tube (Fig. 2, tube A), the socket comprising an annular wall (Fig. 2) and an axial opening (Fig. 2), the annular wall comprising at least one internal shoulder (Fig. 2, shoulder defined at 5 that abuts the ring at 7)  that protrudes radially inward from the annular wall (Fig. 2, indicated shoulder protrudes radially inwardly which defines the narrowing bore), and a seal ring (Fig. 5)  in the female socket, the seal ring having a C-shaped cross 
In regard to claim 5, the fitting of claim 1 wherein the radially outer portion of the C-shaped cross section is dimensioned to have a press fit with the end portion of the tube (Fig. 1, shows a press-fit connection).  
In regard to claim 6, the fitting of claim 1 wherein the radially inner portion of the C-shaped cross section is dimensioned to have a press fit with the end portion of the tube (Fig. 1, shows a press-fit connection).  
In regard to claim 7, the fitting of claim 1 wherein the radially outer portion of the C-shaped cross section is dimensioned to have a press fit with the female socket of the fitting (Fig. 1, shows a press-fit connection).  

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 2,258,919). 
In regard to claims 1 and 9, Wallace discloses a crimp fitting comprising a monolithic and homogeneous female socket (Fig. 7, 20) configured to receive and be crimped to an end portion of a tube (Fig. 7, 20 can be crimped to an end portion of a tube C’’), the socket comprising an annular wall (Fig. 7, internal bore wall of 20) and an axial opening (Fig. 7), the annular wall comprising at least one internal shoulder (Fig. 7, shoulder at 21 of 20) that protrudes radially inward from the annular wall (Fig. 7 at 21), 
wherein an inner diameter surface of the radially outer portion of the C-shaped cross section has grooves (Fig. 7, inner diameter surface at 25 includes serrations that define grooves).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Zhang et al. (US 2010/0109319 hereinafter “Zhang”).
Weatherhead disclose the fitting of claim 1 but does not expressly disclose the seal ring is made from a copper based material.
In the related field of pipe fittings, Zhang teaches a crimp ring at end of a pipe made of copper (Fig. 5A, ring 2-1, pipe 3, fitting 1, and in [0015] discloses the ring is made of copper that complies with ASTMF1807 which includes C12200 copper alloy and can be found at https://compass.astm.org/EDIT/html_annot.cgi?F1807+19b).
It would have been obvious to one having ordinary skill in the art to have modified the material of the seal ring of Weatherhead to be made of a copper based material in order to have the advantage of a reliable material in compliance with a known standard such as ASTM as taught by Zhang in [0015].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Lawrence (US 2011/0204624).
Weatherhead discloses the fitting of claim 1 and the female socket is in an annealed condition (See note below) but does not expressly disclose the female socket is formed of a metal comprising a copper alloy.

It would have been obvious to one having ordinary skill in the art to have modified the material of the socket of Weatherhead to be made of a copper alloy in order to have the advantage of a suitable material for common tooling, assembly techniques, and manufacturing processes which reduce the cost of manufacturing as taught by Lawrence in [0009].
Weatherhead does not expressly disclose the socket is in an annealed condition, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “annealed condition” does not impart a physical limitation which differentiates over the prior art, therefore the socket of Weatherhead is considered as reading on the limitation "annealed condition".

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Nixon et al. (US 2014/0197633 hereinafter “Nixon”).
Weatherhead discloses the fitting of claim 1 but does not expressly disclose the female socket includes an O-ring groove.

It would have been obvious to one having ordinary skill in the art to have modified the socket of Weatherhead to include an O-ring groove with a seal in order to have the advantage of pressure resistance and temperature resistance as taught by Nixon in [0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cassity (US 4,751,965), Foos (US 7,011,345), Bank et al. (US 5,709,411) and Watkins et al. (US 4,595,053) discloses a C-shaped ring with grooves, Huang (US 2006/0186664) discloses a C-shaped ring at an end of a pipe,  .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679